Estate of Gus Engstrom, deceased, Helen E. Olds, Administratrix v. Commissioner.Estate of Engstrom v. CommissionerDocket No. 44639.United States Tax CourtT.C. Memo 1954-197; 1954 Tax Ct. Memo LEXIS 48; 13 T.C.M. (CCH) 1047; T.C.M. (RIA) 54302; November 19, 1954, Filed *48  William G. Dick, Esq., Vogt Block, The Dalles, Ore., and Frank H. Spears, Esq., for the petitioner. Francis J. Butler, Esq., for the respondent.  RAUMMemorandum Findings of Fact and Opinion RAUM, Judge: The Commissioner of Internal Revenue determined a deficiency in estate tax in the amount of $9,156.23 with respect to the estate of Gus Engstrom, who died on October 23, 1948. The only question presented to the Court for decision was the determination of the fair market value of a farm which was owned by the decedent on the date of his death. The farm was reported in the estate tax return as having a fair market value of $50,000. The Commissioner increased that amount to $93,530. A stipulation of facts filed by the parties is incorporated herein by reference as part of our findings. We heard testimony of four expert witnesses - three on behalf of the petitioner, and one on behalf of the respondent. After considering all the evidence we have reached the conclusion and find as a fact that the farm had a fair market value of $63,000 at the date of the decedent's death. Decision will be entered under Rule 50.